20 A.3d 1187 (2011)
Duane REOTT and Patty Reott, husband and wife
v.
ASIA TREND, INC., Clam Corporation (as successor-in-interest to USL Outdoor Products, Inc.), USL Outdoor Products, Inc., Remington Arms Company, Inc., RA Brands, LLC and the Sportsman's Guide.
Petition of Asia Trend, Inc., Remington Arms Company, Inc., RA Brands, LLC and the Sportsman's Guide.
Nos. 672 WAL 2010, 673 WAL 2010, 674 WAL 2010, 675 WAL 2010.
Supreme Court of Pennsylvania.
May 23, 2011.

ORDER
PER CURIAM.
AND NOW, this 23rd day of May, 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as phrased by petitioners, are:
1. Did the Superior Court err in its determination that the assertion of highly reckless conduct is an affirmative defense contrary to prior decisions of this Court and of the Superior Court which classify such assertion as a denial of causation?
2. Did the Superior Court err in its determination to expand the requirements for proof of highly reckless conduct in contravention of prior decisions of that same [c]ourt?